Citation Nr: 0943978	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of fracture 
of the right distal femur perioprosthetic (claimed as broken 
right leg).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, wife, and daughter


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from September 1944 
to November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.

The case was remanded by the Board in July 2008 for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has no additional right knee or right leg 
disability for which the proximate cause was residuals of 
fracture of the right distal femur perioprosthetic, including 
the surgical procedure performed at a Department of Veterans 
Affairs (VA) Medical Center.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for residuals of fracture of the right distal 
femur perioprosthetic have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006, which was also before the initial 
adjudication of the decision.  The RO also provided a 
statement of the case (SOC) and four supplemental statements 
of the case (SSOC) reporting the results of its reviews of 
the issue on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
treatment records, obtained a VA opinion, and secured an 
examination in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained 
in July 2006 and August 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the July 2006 and August 
2009 VA opinions obtained in this case were sufficient.  The 
August 2009 opinion was predicated on a full reading of the 
VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, the 
statements of the appellant, results of a physical 
examination, and provides an explanation for the opinion 
stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  The July 2006 examiner was 
predicated on a review of medical records, an examination of 
the area where the Veteran fell, and provides an explanation 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

Legal Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. § 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

In VAOPGCPREC 1-99 (Feb. 16, 1999), the VA General Counsel 
determined that 38 U.S.C.A. § 1151 authorizes compensation 
only for disability resulting from the treatment or 
examination itself at a VA facility, and not for disability 
due to such intervening causes as a sexual assault or another 
intentional tort; remedies for such acts are beyond the scope 
of § 1151.  See also Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (section 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (section 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  The 
Board is bound in its decisions by the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief officer of the Department.  
38 U.S.C.A. § 7104(c) (West 2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32).  38 
C.F.R. § 3.361(d)(2).

Background

The Veteran contends that VA was negligent in causing his 
fall by directing him to use a stairwell, instead of an 
elevator, knowing that he had recently had a right knee 
replacement; that VA was negligent in the upkeep of the 
stairs; and, that VA erred in the surgical repair of his 
broken leg.  The Veteran contends that prior to his fall, he 
was recovering well from a knee replacement and was able to 
walk without a cane; but that since the fall, he now needs to 
walk with a cane.  He also contends that his right leg is now 
shorter than his left leg.

The Veteran had a total right knee replacement in June 2005 
at the Minneapolis, Minnesota VAMC.  He is not service 
connected for a right knee disability or, for that matter, 
any disability.  In September 2005, the Veteran sustained a 
right distal femur perioprosthetic fracture after he fell 
going down a flight of stairs at the VA Medical Center (VAMC) 
in St. Cloud, Minnesota.  VA treatment records dated in 
September 2005 indicate that the Veteran reported that his 
leg gave out; the emergency response record shows that the 
Veteran's right knee gave out.  The Veteran underwent surgery 
for his right distal femur perioprosthetic fracture where he 
had a plate and screws inserted.  The surgical report did not 
indicate that there were any problems with the surgery.  X-
rays in October 2005 showed that the fracture was healing.  
There is nothing in the treatment records that discusses how 
the Veteran should negotiate the building, i.e., taking the 
stairs versus the elevator.

A VA opinion was obtained in July 2006.  The examiner noted 
that the Veteran had impaired vision in the right eye and 
chose to take the stairs instead of the elevator.  The 
examiner also noted that the Veteran had a previous history 
of falling on ice.  The examiner inspected the stairs that 
the Veteran fell on and noted that they were clearly marked 
with a very firm handrail.  There was no report of clutter on 
the stairway, or of a wet, slippery surface.  The stairs were 
demarcated by an orange-colored step-off.  The examiner 
opined that there was no evidence of negligence on the part 
of the St. Cloud VAMC regarding the Veteran's fall.

A statement by the Veteran dated in March 2007 shows that he 
claims that his leg did not give out; rather, he slipped on 
steps that were wet.

A VA treatment record dated in March 2008 shows that x-rays 
revealed that the fracture was well healed.  An additional VA 
treatment record from an orthopedic surgeon dated in May 2008 
shows that x-rays were reviewed, and that the surgeon's 
opinion was that the plate and screws as well as the total 
knee replacement had been as good a result as could be 
obtained under all circumstances.  The discomfort the Veteran 
felt was related to the prominence of the plate and screws.  
However, it was the surgeon's opinion that the procedure was 
done properly and could not have been improved.  He added 
that removal of the plate and screws would place the Veteran 
at risk of refracturing his leg, which was a risk that 
outweighed the pain/discomfort he experienced. 

Private medical record dated in July 2009 shows that the 
Veteran fractured his right hip.  The record does not show 
that the hip fracture was the result of the Veteran's 
residuals of fracture of the right distal femur 
perioprosthetic.

The Veteran was afforded a VA examination in August 2009.  
The examiner reviewed the claims file and summarized the 
Veteran's pertinent medical history.  The examiner noted the 
Veteran's recent right hip fracture.  X-rays showed that the 
lateral fixation hardware within the distal right femur and 
right total knee arthroplasty were not grossly changed with 
no fracture or loosening seen in the interval.  The examiner 
opined it was not likely that the surgical treatment for the 
Veteran's fractured right femur caused a worsening or 
aggravation of the Veteran's right knee disorder or 
additional disability of the right leg.  In fact, it promoted 
healing of the fracture.  The examiner's opinion was based on 
performance of the history and medical examination, and by 
review of the available medical records.  Included with the 
examination is an August 2009 physical therapy consult that 
shows that there was no discernable difference between the 
length of the Veteran's legs.  

None of the voluminous VA treatment records dated through May 
2008 revealed that the Veteran had additional disability 
proximately caused by VA treatment that was careless, 
negligent, lacked proper skill, had error in judgment, or had 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment.  

Analysis

Here, the Board finds that the medical evidence fails to 
demonstrate that any additional right knee or leg disability 
was caused by the surgical repair done on the Veteran's right 
leg after his fall in September 2005.  Although there is 
evidence that the Veteran had discomfort, there is no 
evidence that additional right leg disability resulted from 
the surgery.  The discomfort is the natural result of the 
plates and screws that were used in mending the fracture.  
Again, the results of the placement of the plates and screws 
resulted in an as good possible result under all 
circumstances.  Additionally, the August 2009 examiner opined 
it was not likely that the surgical treatment for the 
Veteran's fractured right femur caused a worsening or 
aggravation of the Veteran's right knee disorder or 
additional disability of the right leg.  Moreover, the 
physical therapy consult did not show any shortening of the 
Veteran's right leg.  The medical opinions expressed by these 
physicians are uncontradicted by the record.  Furthermore, 
the numerous VA treatment records that follow the Veteran's 
surgery do not show any additional disability proximately 
caused by VA treatment.  

The Board acknowledges the Veteran's contention that prior to 
the September 2005 fracture, he did not need a cane to walk 
with; and subsequent to the fracture, he now requires a cane 
to walk with.  However, notwithstanding the Veteran's 
contentions, the evidence does not show any additional right 
knee or leg disability.  The Board also acknowledges that in 
July 2009 the Veteran fractured his right hip.  The evidence 
does not show that the Veteran's hip fracture was the result 
of the residuals of the right distal femur perioprosthetic; 
the examiner noted the fracture, but still opined that there 
was no additional disability of the right leg as a result of 
the surgical treatment for the right femur fracture .

Consequently, the Board must conclude that the competent 
medical evidence documents no identifiable right knee or leg 
disability due to the Veteran's surgical repair of his 
fractured right femur.  See 38 C.F.R. § 3.361(b).  Although 
the Board need not address the remaining 38 U.S.C.A. § 1151 
criteria, specifically, whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA, or the occurrence of 
any event that was not reasonably foreseeable, the Board does 
note that the May 2008 record shows that an orthopedic 
surgeon opined that the procedure was done properly and could 
not have been improved.  Even if the Veteran had an 
additional disability, which he does not, the evidence does 
not show carelessness, negligence, lack of proper sill, error 
in judgment, or fault on the part of VA, or the occurrence of 
any event that was not reasonably foreseeable.  

The Veteran also argues that VA personnel were negligent 
because the individual(s) knew of his knee problem but 
directed him to take the stairs rather than an elevator.  
Such is simply not shown.  The only evidence pertaining to 
this assertion is that of the Veteran's statements/testimony.  
To that end, the undersigned does not find him to be a 
credible historian.  See Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.).  

With regards to the fracture of the Veteran's right femur, 
while the record reflects that the incident occurred while 
the Veteran was at a VA facility, the statute in question and 
VAOPGCPREC 7-97 do not negate the requirement that injury 
result from treatment itself, and not from an incident that 
is merely coincident with that treatment.  In a case like 
this, where the law and not the evidence is dispositive, the 
Veteran's claim should be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1996).  Therefore, the Veteran's theory of 
entitlement under 38 U.S.C.A. § 1151 for the actual fracture 
itself, which was not the result of treatment or an 
examination rendered by the VA, is without legal merit and 
must be denied by operation of law.

Additionally, the Board notes with regards to the Veteran's 
fall and subsequent fracture, there is no evidence that shows 
that there was any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in performing the total right knee replacement 
done in June 2005, nor has the Veteran contended that the 
total knee replacement caused him to fall.   

Consequently, the Board finds that, upon consideration of the 
entire record, including the opinions of the 2009 VA examiner 
and physical therapist, the 2008 orthopedic surgeon's 
opinion, and the absence of evidence suggesting a different 
conclusion, the preponderance of the evidence is against the 
claim.  


The Board acknowledges the Veteran's belief that he has 
additional disability as a result of his right femur surgery.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The criteria for an award 
of compensation benefits for residuals of fracture of the 
right distal femur perioprosthetic under 38 U.S.C.A. § 1151 
have not been met. 


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of fracture 
of the right distal femur perioprosthetic is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


